                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   KARI MILLER, et al.,
                                  11                    Plaintiffs,                          No. C 19-00698 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   PETER THOMAS ROTH, LLC, et al.,                       ORDER GRANTING LEAVE TO
                                                                                             FILE MOTION FOR
                                  14                    Defendants.                          RECONSIDERATION
                                  15

                                  16           Plaintiff Kari Miller seeks leave to move for reconsideration of a January 22 order

                                  17   granting in part and denying in part defendants’ motion for summary judgment against her.

                                  18   The order held Ms. Miller presented sufficient evidence to carry her primary challenge, the
                                  19   deceptiveness of defendants’ skincare advertisement that hyaluronic acid can attract and retain

                                  20   one thousand times its weight in water, to trial. But the order granted summary judgment to

                                  21   defendants because Ms. Miller failed to provide any evidence challenging the veracity of

                                  22   defendants’ advertisement that hyaluronic acid absorbs water from the atmosphere (Dkt. No.

                                  23   104).

                                  24           Ms. Miller admits she provided no such evidence but contends defendants’ motion did

                                  25   not challenge the substance of that claim. Defendants argued in their motion that “Miller’s

                                  26   false advertising and misrepresentation claims are limited to a single accused statement — that
                                  27   hyaluronic acid can attract and retain up to 1,000 times its weight in water; at her deposition

                                  28   she disclaimed relying on any other statements targeted in the Complaint.” Then, in the body
                                   1   of their brief, defendants attacked Ms. Miller’s statutory standing to challenge the atmospheric

                                   2   absorption ad (Dkt. No. 79 at 7–9) and Ms. Miller responded (Dkt. No. 85 at 13–14). But

                                   3   California’s § 17200 deceptiveness claim has two parts: (1) statutory standing; and (2) the

                                   4   merits. Upon further consideration, though defendants clearly challenged the former, it

                                   5   appears they did not clearly challenge the merits of Ms. Miller’s challenge to the atmospheric

                                   6   absorption ad.

                                   7        Ms. Miller’s request for leave to file a motion for reconsideration is GRANTED. She may

                                   8   file a motion no longer than 5 PAGES by FEBRUARY 26 AT NOON. Defendants may respond in

                                   9   no more than 5 PAGES by MARCH 4 AT NOON.

                                  10

                                  11

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: February 18, 2020.

                                  15

                                  16
                                                                                              WILLIAM ALSUP
                                  17                                                          UNITED STATES DISTRICT JUDGE
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
